Case 1:20-cv-23541-RNS Document 31 Entered on FLSD Docket 05/21/2021 Page 1 of 6




                                United States District Court
                                          for the
                                Southern District of Florida

  Andrew D. Gumberg, as Trustee of             )
  Coral Ridge Shopping Center Trust,           )
  Plaintiff,                                   )
                                               )
  v.                                           ) Civil Action No. 20-23541-Civ-Scola
                                               )
  Great American E & S Insurance               )
  Company, Inc., Defendant.                    )

                           Order Granting Motion to Dismiss
        This matter is before the Court upon the Defendant Great American E &
  S Insurance Company, Inc.’s (“Great American”) motion to dismiss the
  complaint for declaratory relief filed by Plaintiff Andrew D. Gumberg, as
  Trustee of Coral Ridge Shopping Center Trust (“Gumberg”). (Def’s Mot., ECF
  No. 5; Pl.’s Compl., ECF No. 1.) Gumberg seeks a declaratory judgment
  declaring the trust’s right to recover under an insurance policy issued by Great
  American for losses stemming from the Covid-19 pandemic. Great American
  argues that the alleged loss is not covered under the policy and seeks to
  dismiss the complaint. Gumberg responded to the motion (Pl.’s Resp., ECF No.
  15) and Great American replied (Def.’s Reply, ECF No. 23). Having reviewed the
  record, the parties’ briefing, and the relevant legal authorities, the Court grants
  Great American’s motion. (ECF No. 5.)

       1. Background 1

        Gumberg owns and operates Coral Ridge Mall, a shopping center located
  in Broward County, Florida. (ECF No. 1, ¶ 1.) Great American issued a
  premises environmental liability insurance policy to Gumberg to insure the
  shopping center. (Id. ¶ 7.) In March 2021, Broward County and the State of
  Florida issued orders requiring the closure of several businesses, like the
  shopping center, to stop the spread of Covid-19. (Id. ¶¶ 13, 14.) In compliance
  with the orders, Gumberg closed the shopping center on March 23, 2020 and
  partially reopened on May 18, 2020, imposing numerous limitations consistent
  with government-mandated restrictions (Id. ¶15.) Gumberg incurred damages

  1
   The Court accepts Gumberg’s factual allegations as true for the purposes of evaluating Great
  American’s motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,
  1369 (11th Cir. 1997).
Case 1:20-cv-23541-RNS Document 31 Entered on FLSD Docket 05/21/2021 Page 2 of 6




  as a result of the mandatory closures. (Id. ¶ 16.)
         On April 8, 2020, Gumberg made a claim with Great American for
  business interruption, property damages, loss of income, and service
  interruption as a result of Covid-19 under the pollution condition clause of the
  policy. (Id. ¶17.) On May 13, 2020, Great American denied Gumberg’s claim
  indicating that there was no coverage provided under the policy. (Id. ¶18.)
         Gumberg initiated this action seeking declaratory relief regarding
  whether the alleged losses are covered by the pollutant clause of the policy.
  (ECF No. 1.) Great American moves to dismiss the complaint arguing that
  Covid-19 does not constitute a pollution condition under the policy, and even if
  it did, coverage would be barred by the communicable disease exclusion. (ECF
  No. 5.) In opposition, Gumberg contends that the motion to dismiss should be
  denied because the policy does not define the broad categories that make up
  the definition of pollutant, such that Covid-19 would be covered under at least
  one of those categories. (ECF No. 15 at 6.) Gumberg also argues that Covid-19
  qualifies as a pollutant because it satisfies the definition of biological agent.
  (Id.)

     2. Legal Standard

         A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if he fails to
  nudge his “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Discussion

         The parties agree that in deciding the motion to dismiss, the Court must
  first determine whether Covid-19 constitutes a pollutant under the policy. (ECF
  No. 15 at 6.) The policy defines a pollutant as:
Case 1:20-cv-23541-RNS Document 31 Entered on FLSD Docket 05/21/2021 Page 3 of 6




        BB. Pollutants mean any solid, liquid, gaseous, or thermal
        pollutant, irritant, or contaminant, including but not limited to
        smoke, vapors, odors, soot, fumes, acids, alkalis, toxic chemicals,
        hazardous substances, petroleum, hydrocarbons, waste, including
        medical, infectious, red bag, and pathological wastes, legionella,
        electromagnetic fields, mold matter, low-level radioactive waste and
        material and biological agents.
                                      […]
        Biological Agents mean viruses, bacteria, or other agents used to
        cause illness or death in people, animals, or plants as defined by
        the U.S. Center for Disease Control and Prevention, provided such
        viruses, bacteria, or other agents were deliberately released,
        discharged, or dispersed by a party other than an Insured with the
        intent to cause injury to persons or property and to influence
        either the policy or conduct of the U.S. Government through
        coercion.

  (ECF No. 1-1.) If the Court finds that Covid-19 constitutes a pollutant under
  the policy, then the inquiry ends there. Town Kitchen LLC v. Certain
  Underwriters at Lloyd’s, London, No. 20-22832-CIV, 2021 WL 768273, at *7
  (S.D. Fla. Feb. 26, 2021) (Moreno, J.). However, if the Court finds that
  Gumberg has alleged coverage under the policy, in other words that Covid-19 is
  a covered pollutant, then the burden shifts to Great American to demonstrate
  that an exclusion applies. Id. at *3. Here, Great American contends that if
  Covid-19 constitutes a pollutant, then coverage is barred by the communicable
  disease exclusion, which excludes:

        3. Communicable Disease based upon or arising out of any
        exposure to infect humans or animals, or contract with bodily
        fluids of infected humans or animals.

  (ECF No. 1-1.)

      A. Florida Contract Principles

        Florida law governs interpretation of the subject policy. Raymond H
  Nahmad DDS PA v. Hartford Cas. Ins. Co., No. 1:20-CV-22833, 2020 WL
  6392841, at *4 (S.D. Fla. Nov. 2, 2020) (Bloom, J.). In determining coverage
  under an insurance policy, courts look at the policy in its entirety and are
  required to give “every provision its full meaning and operative effect.” See State
Case 1:20-cv-23541-RNS Document 31 Entered on FLSD Docket 05/21/2021 Page 4 of 6




  Farm Fire & Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004)
  (internal quotation marks omitted). A court’s inquiry begins with “the plain
  language of the policy, as bargained for by the parties.” Steinberg, 393 F.3d at
  1230 (citing Auto–Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000)).
  In other words, “insurance contracts are construed according to their plain
  meaning.” Garcia v. Federal Ins. Co., 473 F.3d 1131, 1135 (11th Cir. 2006)
  (quoting Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532
  (Fla. 2005)). The unambiguous language of the policy is controlling; however,
  where the language is “susceptible to more than one reasonable interpretation,
  one providing coverage and the other limiting coverage, the insurance policy is
  considered ‘ambiguous,’ and must be ‘interpreted liberally in favor of the
  insured and strictly against the drafter who prepared the policy.’” Steinberg,
  393 F.3d at 1230.
         “[I]insurance coverage must be construed broadly and its exclusions
  narrowly.” Evanston Ins. Co. v. Budget Grp. Inc., 199 F. App’x. 867, 868 (11th
  Cir. 2006) (citing Demshar v. AAACon Auto Transport, Inc., 337 So. 2d 963, 965
  (Fla. 1976)). In the same vein, policies “are to be construed most strongly
  against the insurer and liberally in favor of the insured.” Id. (citing Hartnett v.
  Southern Ins. Co., 181 So.2d 524, 528 (Fla. 1965)). Accordingly, exclusionary
  clauses restricting the insured's coverage are generally disfavored. Hartford
  Acc. & Indem. Co. v. Beaver, 466 F.3d 1289, 1296 (11th Cir. 2006)
  (citing Northland Cas. Co. v. HBE Corp., 160 F. Supp. 2d 1348, 1359 (M.D. Fla.
  2001)). The burden falls on the insurer to prove that an exclusionary clause
  precludes coverage, and it must do so by “demonstrating that the allegations of
  the complaint are cast solely and entirely within the policy exclusion and are
  subject to no other reasonable interpretation.” Id. (citing Northland, 160 F.
  Supp. 2d at 1359); see also U.S. Concrete Pipe Co. v. Bould, 437 So. 2d 1061,
  1065 (Fla. 1983) (“Non-insurability is a defensive matter, with the burden
  resting on the insurer.”).

      B. Covid-19 Does Not Constitute a Pollutant Under the Policy

          “In Florida, the insured has the burden of proving facts that bring its
  claim within an insurance policy’s affirmative grant of coverage.” Raymond H
  Nahmad DDS PA, 2020 WL 6392841, at *5. The complaint alleges that Covid-19
  falls into at least one of the 14 categories that define a pollutant under the
  policy. (ECF No. 1 ¶ 28.) This vague allegation is insufficient to state a claim as
  it does little to explain the basis for coverage. In his response in opposition,
  Gumberg argues that Covid-19 could constitute a pollutant because it is a
  biological agent as defined by the policy. (ECF No. 15 at 8.) The policy states
Case 1:20-cv-23541-RNS Document 31 Entered on FLSD Docket 05/21/2021 Page 5 of 6




  that a pollutant includes a biological agent, which is defined as: “viruses…used
  to cause illness or death in people, animals, or plants as defined by the U.S.
  Center for Disease Control and Prevention, provided such viruses…were
  deliberately released, discharged, or dispersed by a party other than an
  INSURED with the intent to cause injury to persons or property and to
  influence either the policy or conduct of the U.S. Government through
  coercion.” (ECF No. 1-1.) Here, the parties agree that Covid-19 is a virus and it
  is not alleged in the complaint that Covid-19 was released with the intent to
  cause injury or affect the policy. Accordingly, as alleged, the complaint does not
  state sufficient facts to show coverage for Covid-19 as a biological agent. The
  Court notes that Gumberg argues that Covid-19 was deliberately spread at the
  shopping center, however, the complaint is silent as to this point.
         Gumberg also argues that Covid-19 is a covered pollutant because it is a
  hazardous substance. “It is obvious that Covid-19 constitutes a ‘hazardous
  substance,’ a term unbound to any specific definition under the Policy.” (ECF
  No. 15 at 7.) The Court rejects the argument that the term ‘hazardous
  substance’ is ambiguous simply because it is undefined. Raymond H Nahmad
  DDS PA, 2020 WL 6392841, at *10; see also Amerisure Mut. Ins. Co. v. Am.
  Cutting & Drilling Co., 2009 WL 700246, at *4 (S.D. Fla. Mar. 17, 2009) (Cohn,
  J.) (recognizing that “Just because an operative term is not defined, it does not
  necessarily mean that the term is ambiguous.”) (citing Swire Pac. Holdings, Inc.
  v. Zurich Ins. Co., 845 So. 2d 161, 166 (Fla. 2003)). Neither the complaint nor
  the response in opposition explain why the term hazardous substance is
  ambiguous apart from the fact that it has not been defined. This is insufficient
  to survive a motion to dismiss. Raymond H Nahmad DDS PA, 2020 WL
  6392841, at *10.
         It is worth noting that although the policy does not explicitly define
  “hazardous substance,” if the Court found Covid-19 constitutes a hazardous
  substance, it would render meaningless the policy’s definition and coverage of
  biological agents which includes the release or spread of viruses under specific
  circumstances. Westport Ins. Corp. v. VN Hotel Grp., LLC, 513 F. App’x 927, 931
  (11th Cir. 2013) (affirming finding that legionella bacteria was not a pollutant
  under the policy in part because the bacteria was not like the examples
  provided in the policy and would be inconsistent with another policy exclusion
  specific for bacteria) (quoting Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29,
  34 (Fla. 2000) (“[I]n construing insurance policies, courts should read each
  policy as a whole, endeavoring to give every provision its full meaning and
  operative effect.”)).
         For these reasons, Gumberg has not alleged sufficient facts to establish
  coverage and the Court need not consider whether the communicable disease
Case 1:20-cv-23541-RNS Document 31 Entered on FLSD Docket 05/21/2021 Page 6 of 6




  exclusion would bar coverage. Town Kitchen, 2021 WL 768273, at *7.

     4. Conclusion
        Based on the foregoing, the Court grants Great American’s motion to
  dismiss. (ECF No. 5.) Gumberg’s complaint is dismissed without prejudice and
  Gumberg may file an amended complaint by no later than June 3, 2021,
  providing that an amendment would not be futile. The Clerk of the Court is
  directed to close this action for administrative purposes.
        Done and ordered, in Miami, Florida, on May 20, 2021.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
